Citation Nr: 0011367	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  98-17 773A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability, to include spondylolysis, L5, with 
spondylolisthesis.

2.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for additional disability of the low back, 
claimed to be the result of Department of Veterans Affairs 
medical treatment on March 27, 1997.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active military service from January to July 
1958, and from October to December 1961.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1997 rating decision of the Department of 
Veterans Affairs (VA) Huntington Regional Office (RO).  

In connection with his current appeal, the veteran requested 
and was scheduled for a personal hearing before a Member of 
the Board via videoconference.  By July 1999 letter, however, 
he indicated that he wanted to withdraw his request for a 
hearing and asked that the matter be forwarded to the Board 
for consideration based on the evidence of record.  38 C.F.R. 
§ 20.702(e) (1999).


FINDINGS OF FACT

1. By October 1980 rating decision, the RO denied the 
veteran's claim of service connection for a low back 
disability; although he was notified of this decision and his 
procedural and appellate rights by October 1980 letter, he 
did not timely appeal the decision.

2.  The evidence received since the final October 1980 rating 
decision denying service connection for a low back disability 
is essentially cumulative of evidence already of record and 
does not bear directly and substantially on the question at 
issue.  

3.  The record contains no competent evidence of a nexus 
between an incident of the veteran's March 27, 1997 VA 
medical examination and any current low back disability.


CONCLUSIONS OF LAW

1.  The October 1980 rating decision which denied service 
connection for a low back disability is final.  38 U.S.C.A. § 
7105(c) (West 1991) (formerly 38 U.S.C.A. § 4005(c) (1976)); 
38 C.F.R. §§ 3.104, 20.1100 (1999) (formerly 38 C.F.R. 
§ 19.153 (1980)).

2.  New and material evidence has not been received to 
warrant reopening of the claim of service connection for a 
low back disability.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 
38 C.F.R. § 3.156 (1999).

3.  The claim for compensation under 38 U.S.C.A. § 1151 for a 
low back disability, claimed secondary to March 27, 1997 VA 
medical treatment, is not well-grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Medical records pertaining to the veteran's first period of 
active service show that in June 1958, he sought treatment 
for a back strain.  Heat soaks and aspirin were prescribed.  
The remaining medical records pertaining to this period of 
service are wholly negative for complaints or findings 
pertaining to the low back.  At his military separation 
medical examination, clinical evaluation of his spine was 
normal.  

Records pertaining to his second period of service show that 
at his October 1961 military enlistment medical examination, 
the veteran reported that he had sustained a low back injury 
the previous month and had been advised that he had "two 
slipped discs."  In light of his reported pre-service low 
back injury, additional orthopedic and X-ray examinations 
were conducted and revealed spondylolysis, bilateral, L5, 
first degree spondylolisthesis.  Based on these findings, the 
veteran was determined to be medically unfit for military 
service.

In August 1980, the veteran filed a claim of service 
connection for a low back disability, claiming that he had 
sustained a low back injury during basic training and had 
been medically discharged from service as a result.

By October 1980 rating decision, the RO denied the veteran's 
claim, finding that his 1958 acute low back injury had 
resolved without residuals and that the low back disability 
identified during his second period of service had preexisted 
service and had not been aggravated therein.  Although the 
veteran was notified of this decision by October 1980 letter 
to his most recent address of record, he did not perfect an 
appeal within the applicable time period; thus, the October 
1980 rating decision is final.

In March 1997, the veteran filed an application to reopen his 
claim of service connection for a low back disability, again 
claiming that he had sustained a low back injury while in 
service and had been medically discharged as a result.  He 
claimed that he had been "offered disability but did not 
accept."  

In support of his claim, he submitted a report of a March 
1997 private medical examination which had been conducted in 
connection with a disability determination by his employer.  
On examination, it was noted that the veteran complained of 
low back pain as well as side effects from treatment for 
prostate cancer.  X-ray examination showed spondylolisthesis 
of L5 on S1 with spondylolysis of L5.  The diagnosis was 
disability due to spondylolisthesis and prostate cancer.  The 
veteran was thereafter awarded a disability retirement from 
his employer.

By June 1997 letter to the RO, the veteran offered an 
alternative theory of entitlement to service connection for a 
low back disability, claiming that his low back disability 
had been aggravated by a March 27, 1997 examination at the 
Clarksburg VA Medical Center (MC).  

In connection with the veteran's claim, the RO obtained 
records from the Clarksburg VAMC showing that on March 27, 
1997, the veteran sought VA outpatient treatment for low back 
pain, claiming that his pain had been present since 1961 when 
he had injured his back during boot camp and heavy artillery 
training.  Physical examination showed decreased range of 
motion of the low back.  The examiner noted that X-ray 
examination reports taken on March 25, 1997 at a private 
facility showed forward displacement of the body at L5-S1.  
The diagnosis was L5-S1 spondylolisthesis with disc space 
narrowing.  The veteran was referred for physical therapy and 
neurosurgical evaluation.  

The veteran was afforded a VA medical examination for 
compensation purposes in July 1997, at which he claimed that 
he had had constant back pain since March 27, 1997, when 
physicians at the Clarksburg VAMC manipulated his back too 
forcibly during a physical examination.  The diagnosis was 
first degree spondylolisthesis with arthritis of the lumbar 
spine.  The examiner concluded that the veteran had had 
spondylolisthesis all along.  He also noted that "[t]hey 
needed to back X-rays before they take him in the service 
otherwise they are going to pay for him.  He will have his 
pain syndrome when he wants to..."

The veteran thereafter submitted numerous lay statements 
(from relatives, parishioners, and other acquaintances) to 
the effect that he had had back pain since 1961, and that he 
had been totally disabled due to low back pain since a March 
27, 1997 VA medical examination, which had greatly aggravated 
his low back condition.

The RO obtained private treatment records for the period from 
October 1996 to January 1998, showing that the veteran had 
received continued treatment for prostate cancer and low back 
pain.  In December 1997, he was hospitalized at a private 
facility for intractable low back pain.  A neurological 
consultation found no neurologic abnormalities and it was 
noted that a lumbar myelogram was not supportive of spinal 
stenosis.  The neurologist indicated that he suspected that 
part of the veteran's symptoms were functional in origin.  
The diagnoses on discharge included spondylolisthesis and 
spinal stenosis of the lumbosacral spine with intractable 
pain.  

II.  New and material evidence to reopen a claim of service 
connection for a low back disability.

As set forth above, by October 1980 rating decision, the RO 
denied service connection for a low back disability.  
Although the veteran was notified of this decision and his 
procedural and appellate rights by October 1980 letter, he 
did not timely appeal the decision.  Thus, it is final.  

The veteran now seeks to reopen his claim of service 
connection for a low back disability.  Despite the finality 
of a prior adverse decision, a claim will be reopened and the 
former disposition reviewed if new and material evidence is 
presented or secured with respect to the claim which has been 
disallowed.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1999).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that a three-step analysis must be performed when a 
claimant seeks to reopen a previously denied claim.  Winters 
v. West, 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. 
App. 209 (1999).  

First, it must be determined whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a).  
Second, if new and material evidence has been presented, the 
case must be reopened and immediately upon reopening the 
Secretary must determine whether, based upon all the evidence 
and presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C. § 5107(a).  Third, if the 
claim is well grounded, the Secretary may evaluate the merits 
after ensuring that the duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Id.  

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Fossie v. 
West, 12 Vet App 1 (1998).  

In Hodge, the Federal Circuit noted that not every piece of 
new evidence is "material," but that some new evidence may 
well contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually alter a rating 
decision.  Hodge, 155 F.3d at 1363.

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  However, this 
presumption of credibility is not unlimited.  The Court has 
subsequently held that the Justus credibility rule is not 
"boundless or blind;" if the newly submitted evidence is 
"inherently false or untrue," the Justus credibility rule 
does not apply.  Duran v. Brown, 7 Vet. App. 216 (1994).  

With these considerations, the Board must now review the all 
of the evidence which has been submitted by the veteran or 
otherwise associated with the claims folder since the last 
final decision in October 1980.  As set forth above, this 
additional evidence includes VA and private treatment 
records, a report of a July 1997 VA medical examination, and 
lay statements from the veteran and his friends and 
relatives.  

With respect to the statements from the veteran and his 
friends and relatives to the effect that he injured his low 
back in service and has experienced continuous low back pain 
since that time, the Board finds that such statements are 
cumulative, redundant and reiterative of other statements 
previously considered by the RO at the time of the October 
1980 rating decision.  Simply put, the current assertions 
contain essentially the same assertions as those considered 
by the RO in its prior decision.  

Moreover, the Board notes that as the record does not 
establish that the veteran, his spouse, or any of the other 
individuals who submitted statements, possess a recognized 
degree of medical knowledge, they lack the competency to 
provide evidence that requires specialized knowledge, skill, 
experience, training or education.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Indeed, in Moray v. Brown, 5 Vet. 
App. 211 (1993), the Court noted that lay persons are not 
competent to offer medical opinions or diagnoses and that 
such evidence does not provide a basis on which to reopen a 
claim of service connection.  See also Savage v. Gober, 10 
Vet. App. 488, 495-98 (1997) (providing that competent 
evidence relating claimed continuous symptomatology to a 
current disability is required for a well grounded claim 
based on chronicity).  

For similar reasons, the Board finds that the VA and private 
clinical evidence detailing the veteran's current low back 
symptoms are not "new and material" because the information 
contained in these records is cumulative of evidence 
previously considered. The Board observes the veteran's 
initial claim was denied in October 1980 on the basis that a 
chronic low back disability had had its onset prior to his 
second period of military service and had not been aggravated 
therein. No medical opinion or other competent medical 
evidence to the contrary or other relevant evidence 
contemporaneous to the veteran's second period of military 
service has been presented subsequent to the October 1980 
decision. The post-1980 medical records are relevant only to 
state that the veteran has reported having experienced 
various symptoms which he attributes to an in-service low 
back injury many decades earlier.  These lay assertions were 
previously considered by the RO. Therefore, such evidence 
does not bear directly on the question at the heart of the 
veteran's claim. As such, this evidence is not material and 
cannot serve to reopen the claim.  38 U.S.C.A. §§ 5108; 38 
C.F.R. § 3.156.  

In view of the foregoing, the Board concludes that the 
additional evidence submitted since the October 1980 rating 
decision is not new and material and does not warrant a 
reopening of the veteran's claim of service connection for a 
low back disability, to include spondylosis, L5, with 
spondylolisthesis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
Accordingly, the appeal must be denied.



III.  Entitlement to compensation under 38 U.S.C.A. § 1151 
for a low back disability

Where it is determined that there is additional disability 
resulting from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, compensation will be payable for such additional 
disability.  38 U.S.C.A. § 1151 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.358 (1999).

In determining that additional disability exists, two 
considerations govern.  First, the veteran's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based is compared with the 
subsequent physical condition resulting from the disease or 
injury, with each body part involved being considered 
separately.  For medical or surgical treatment, the physical 
condition prior to the disease or injury will be the 
condition that the specific medical or surgical treatment was 
designed to relieve.  Second, compensation will not be 
payable for the continuance or natural progress of disease or 
injuries for which the hospitalization was authorized.  
38 C.F.R. § 3.358(a).

In determining whether the additional disability resulted 
from a disease or an injury or an aggravation of an existing 
disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, three principles govern.  First, the additional 
disability must actually be the result of such disease or 
injury or an aggravation of an existing disease or injury and 
not merely coincidental therewith.  Second, the mere fact 
that aggravation occurred will not suffice to make the 
additional disability compensable in the absence of proof 
that it resulted from disease or injury or an aggravation of 
an existing disease or injury suffered as the result of 
training, hospitalization, medical or surgical treatment, or 
examination.  Third, compensation is not payable for the 
necessary consequences of medical or surgical treatment or 
examination properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  In particular, "necessary 
consequences" are those that are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  Consequences otherwise 
certain or intended to result from a treatment will not be 
considered uncertain or unintended solely because it had not 
been determined at the time consent was given whether that 
treatment would in fact be administered.  38 C.F.R. 
§ 3.358(b).

At the time the veteran filed his claim for compensation 
under 38 U.S.C.A. § 1151, there was no requirement of fault.  
Subsequently, 38 U.S.C.A. § 1151 was amended to include a 
requirement of fault.  See 38 U.S.C.A. § 1151 (West 1991 & 
Supp. 1998).  Nevertheless, that amendment to 38 U.S.C.A. 
§ 1151 does not apply in this case because the veteran filed 
a claim for compensation under 38 U.S.C.A. § 1151 prior to 
October 1, 1997.  See VA O.G.C. Prec. No. 40-97 (December 31, 
1997).

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If he has not, his appeal fails as to that claim, 
and VA is under no duty to assist him in any further 
development of that claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1467-68 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995).  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.

In this case, the veteran claims that he is entitled to 
compensation under 38 U.S.C.A. § 1151 on the basis that his 
low back disability was aggravated by a physical examination 
conducted at the Clarksburg VA Medical Center on March 27, 
1997.  In particular, he alleges that the examiner 
manipulated his back too forcibly during a physical 
examination and that he has experienced increased low back 
symptoms since that time.

After carefully reviewing the evidence of record, the Board 
concludes that the veteran has not presented competent 
evidence of a nexus between his current low back disability 
and the treatment he received at the Clarksburg VAMC on March 
27, 1997.  In fact, when the medical evidence of record does 
address the possibility of a relationship between the 
veteran's current low back disability and the March 27, 1997 
treatment, it indicates that there is no causal relationship.  

Although the veteran has expressed his opinion that his low 
back disability was caused or aggravated by the March 27, 
1997 VA examination, he does not meet the burden imposed by 
38 U.S.C.A. § 5107(a) merely by presenting his own lay 
testimony, because lay persons are not competent to offer 
medical opinions.  See Grottveit, 5 Vet. App. at 93.  
Likewise, there is no evidence in the record that the 
veteran's spouse or any of the individuals who submitted lay 
statements in support of his claim has medical knowledge or 
training.  

Simply put, the record does not contain a qualified medical 
opinion indicating that the treatment the veteran received at 
the Clarksburg VAMC on March 27, 1997 either caused or 
aggravated the veteran's current low back disability.  
Furthermore, a VA physician has opined that the veteran's 
current low back disability is unrelated to the March 27, 
1997 VA medical treatment.  In the absence of medical 
evidence of a nexus between the veteran's current low back 
disability and the treatment he received from VA on March 27, 
1997, the claim is not well grounded and must be denied.

The Board notes that the Court has held that there is some 
duty to assist a veteran in the completion of his application 
for benefits under 38 U.S.C.A. § 5103(a), depending on the 
particular facts in each case.  Beausoleil v. Brown, 8 Vet. 
App. 459 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).  
The facts and circumstances of this case are such that no 
further action is warranted.


ORDER

New and material evidence having not been submitted, 
application to reopen the claim of entitlement to service 
connection for a low back disability, to include 
spondylolysis, L5, with spondylolisthesis, is denied.

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for additional disability of the low back, 
claimed to be the result of Department of Veterans Affairs 
medical treatment on March 27, 1997, is denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

